 

Fill in this information to identify your case

Debtor 1 Levi Tumer Wrye
First Name Middle Name

 

Debtor 2
{Spouse if, fing) First Name ‘Middle Nama

 

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number

 

 

(if known) [J Check if this is an
amended filing

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 42115

 

if you are an individual filing under chapter 7, you must fill out this form i:

BB creditors have claims secured by your property, or

BB you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equaily responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form.On the top of any additional pages,
write your name and case number (if known).

List Your Greditors Who Have Secured Ciaims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Propesty (Official Form 106D), fill in the
information below.

 

 

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditors Alliant Credit Union (1 Surrender the property. Hino

name: DO Retain the property and redeem it.

_ CO Retain the property and enter into a 0] Yes

Description of =2016 Forest Rivera Sierra Reaffirmation Agreement.

property Camper Wi Retain the property and [explain]:

securing debt: Retain and pay

Creditors Ford Motor Credit Comp OO Surrender the property. Bo

name: [) Retain the property and redeem it.
OG Retain the property and enter into a O ves

Description of $2017 Ford F350 XLT 136000 Reaffirmation Agreement.

property miles I Retain the property and [explain]:

securing debt: Retain and pay

Creditors Freadom Road Financial [1] Surrender the property. Mino

name: OC Retain the property and redeem it.
C Retain the property and enter inte a 0 Yes

Description of 2015 Yamaha Viking Reaffirmation Agreement.

ATV - loan is in Debtor's name,
however, his parents are in

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-11565-t7 Doc5 Filed 07/31/20 Entered 07/31/20 14:43:22 Page 1 of 2
 

  

Debtor1 Levi Tumer Wrye Case number (i known)

 

property possession of the vehicle and I Reiain the property and [explain}:
securing debt, Make the monthly payments on it.
Debtor claims no interest in the

 

 

vehicle. Retain and pay
Creditors Gm Financial QO] Surrender the property. HNo
name: 1 Retain the property and redeem it.
. ( Retain the property and enter into a Ol Yes
Description of $2019 GMC Denali 36286 miles Reaffirmation Agreement.
proparty @ Retain the property and [explain]:
securing debt: Retain and pay

 

 

 
 

gee List Your Unexpired Personal Property L

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}{2).

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: O No
Description of leased

Property: O] Yes
Lessors name: . 1 No
Description of leased .

Property: D Yes
Lessor's name: O] No
Description of leased

Property: Yes
Lessor's name: O wo
Description of leased

Property: O yes
Lessor's name: OF No
Description of leased

Property: OD Yes
Lessor's name: 01 No
Description of leased

Property: | Ci Yes

aye

Lessors name: 1 Ne
Description of leased

Property: O Yes
EERE Sign Below ve ee

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

ee
a aa Signature of Debtor 2

 

 

Signature of Debtor 1
Official Form 108 Statement of Intention for individuals Fillng Under Chapter 7 page 2
Software Copyright (c} 1996-2020 Best Case, LLC - www bestrase.com Best Case Bankrupicy

Case 20-11565-t7 Doc5 Filed 07/31/20 Entered 07/31/20 14:43:22 Page 2 of 2
